DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
With respect to the rejection of claims 17 and 20 under 35 U.S.C. 102(a)(2), t Yu at Fig. 2 includes multiple receiver coil arrays along a longitudinal axis. Yu mentions "receiving coil array[s] may be any suitable shape. A suitable shape may be, but is not limited to, round, oval, square, triangular, polyhedral, and/or any combination thereof but fails to disclose that the receiving coil array windings are non-uniform (as recited in claim 17). Accordingly, the applicant argues that Yu fails to disclose all of the elements of claim 17.
The Examiner respectfully disagrees.  Yu in addition to teaching that the receiving coil may have any suitable shape, Yu also discloses that the windings disposed on transmitters and/or receivers may be in any shape and may comprise any number of turns. Further, transmitter coils and/or receiver coils may be disposed and wound on a sensor and/or multi-sensors, in which the number of turns may be varied on any portion on the sensor (at para. 0029).  Therefore, since Yu discloses that the receiver coils may be disposed and wound on a sensor and/or multi-sensors, in which the number of turns may be varied on any portion on the sensor, it is implicit that the receiving coil array windings can be uniform, non-uniform or a combination of both.  
Accordingly, Yu teaches the features recited in independent claim 17 and thus the applicant’s arguments, with respect to claim 17, are not convincing.
The applicant’s arguments with respect to dependent claim 20 are also not convincing for the reasons set forth below in the rejection of claim 20.
With respect to the rejection of claims 1-2, 4-7, 9-10, 12-15 and 18-19 under 35 U.S.C. 103 as being unpatentable over Yu, the applicant argues that as noted above, Yu at Fig. 2 includes multiple receiver coil arrays along a longitudinal axis. Yu mentions "receiving coil array[s] may be any suitable shape. A suitable shape may be, but is not limited to, round, oval, square, triangular, polyhedral, and/or any combination thereof. However, Yu does not disclose or suggest that the receiving coil array windings are non-uniform (as recited in claim 1). Accordingly, the applicant argues that Yu fails to disclose or suggest all of the elements of claim 1 and independent claim 9 which recites similar features.
The Examiner respectfully disagrees.  As noted above, Yu in addition to teaching that the receiving coil may have any suitable shape, Yu also discloses that the windings disposed on transmitters and/or receivers may be in any shape and may comprise any number of turns. Further, transmitter coils and/or receiver coils may be disposed and wound on a sensor and/or multi-sensors, in which the number of turns may be varied on any portion on the sensor (at para. 0029).
Accordingly, Yu teaches the features recited in independent claims 1 and 9 and thus the applicant’s arguments, with respect to claims 1 and 9, are not convincing.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, at line 12, recites “by the at least one receiver coil”.  It is not clear if this receiver coil is the same or different as the at least one first receiver coil or the second receiver coil.  For examination purposes, this feature will be interpreted to recite “by the at least one first receiver coil”.
Claims 10-16 and 21 are rejected due to their dependencies from claim 9.
Claim 19 depends from independent claim 17 and claim 19 recites “wherein the third receiver coil is wrapped around the first receiver coil”.  However, claim 17 does not recite a third receiver coil.  Therefore, the term “third receiver coil” lacks antecedent basis.  For 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0254916 to Yu et al. (hereinafter Yu) .
Regarding independent claim 17, Yu discloses an apparatus (abstract, method and apparatus for inspecting tubing) comprising:
at least one first receiver coil having a non-uniform winding along a longitudinal axis (Fig. 2, top receiver coil array 32, coils may be wound on a sensor and/or multi-sensor in which the number of turns may be varied on any portion on the sensor, at para. 0029 and 0038); and 

Illustrated below is Fig. 2 of Yu marked and annotated for the convenience of the Applicant.

    PNG
    media_image1.png
    498
    424
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Regarding claims 18-20, Yu fails to disclose wherein the second receiver coil is wrapped around the at least one first receiver coil.  However, Yu discloses that the transmitter coil 34 may be wound around the receiving coil array 32 (at para. 0038 and 0040).  Therefore, Yu suggests that the coils can be wrapped around each other.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu so that the second receiver coil is wrapped around the first receiver coil.  This would have been done to image and inspect 
Furthermore, regarding claim 20, Yu discloses wherein a hollowed, cylindrical shape is formed from coils that comprise the at least one first receiver coil and the second receiver coil (Fig. 2, core 30 is disposed in hollowed, cylindrical shape formed by coils 32).
Regarding claim 22, Yu fails to disclose wherein the at least one of a uniform winding of the second receiver coil includes a constant number of turns per longitudinal length and a constant cross-sectional winding area.  
However, Yu discloses that the receiving coil arrays may be any suitable shape. A suitable shape may be, but is not limited to, round, oval, square, triangular, polyhedral, and/or any combination thereof (at para. 038). Yu further discloses that the transmitter coils and/or receiver coils may be disposed and wound on a sensor and/or multi-sensors, in which the number of turns may be varied on any portion on the sensor (at para. 0029).  Therefore, Yu suggests that the at least one of a uniform winding of the second receiver coil includes a constant number of turns per longitudinal length (coil has a round shape) and a constant cross-sectional winding area (if the number of windings is uniform, the cross-sectional winding area is constant).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu so that the at least one of a uniform winding of the second receiver coil includes a constant number of turns per longitudinal length and a constant cross-sectional winding area, as suggested by Yu.  This would have been done to provide a uniform winding along the sensor body.
.

Claims 1-7, 9-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US 2016/0168974 to Donderici (hereinafter Donderici).
Regarding independent claim 1, Yu discloses a method (abstract, method and apparatus for inspecting tubing) comprising:
disposing a tool longitudinally in a wellbore that is lined with pipes (Fig. 1, sensor array 26 is disposed inside tubing 12 which is in wellbore), wherein the tool comprises at least one first receiver coil having a non-uniform winding along a longitudinal 5axis (Fig. 2, top receiver coil array 32, coils may be wound on a sensor and/or multi-sensor in which the number of turns may be varied on any portion on the sensor, at para. 0029 and 0038), and a second receiver coil having at least one of a uniform winding and a non-uniform winding along the longitudinal axis (Fig. 2, middle receiver coil array 32, coils may be wound on a sensor and/or multi-sensor in which the number of turns may be varied on any portion on the sensor, at para. 0029 and 0038); 
emitting, by a transmitter, a first induced magnetic field that traverses the pipe (transmitter coil 34, at least para. 0040);  
10measuring the first induced magnetic field after traversing the pipe using the at least one first receiver coil to create a first measurement (transmitter coil may be switched off which allows receiving coil array to record voltage within tubing, at least para. 0040); 

determining a static magnetic field (receiving signals from transmitting coils corresponds to determining a static magnetic field, at least para. 0040);  
15performing a first selection of the first measurement (measurement of inner tubing) or the second measurement (measurement of outer tubing) based on a magnitude of the static magnetic field (based on the strength of the received signal, it can be determined whether the signal is received from the inner tubing or the outer tubing) to determine a first selected measurement; and
determining at least one property of the pipe using the first selected measurement (information handling system 40 may act as a data acquisition system and a data processing system that analyzes signals from receiving coil array 32, for example, to derive one or more properties of tubing 12, at para. 0043).
Yu fails to disclose that 15performing of the first or second selection is to determine a first selected measurement.
However, Yu discloses that measurements, inspections, and detection may take place as inspection device 4 moves through tube 12 in any direction (at para. 0042).   Therefore, Yu suggests determining a first selected measurement (making measurements, inspections, and detections as inspection device 4 moves through tube 12).

Yu fails to disclose that the wellbore is lined with multiple concentric pipes.
The use of concentric pipes in the wellbore industry as well as deploying measuring instruments in them is well known and commonly used.  For example, in the same field of endeavor, Donderici discloses a wellbore lined with multiple concentric pipes (Fig. 2, at least para. 0029). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu as taught by Donderici.  This would have been done to determine features of the pipes, as taught by Donderici at least at para. 0027.
Independent claim 9 recites substantially the same features as those of independent claim 1 and thus is rejected on the same grounds as independent claim 1.  In addition, Yu discloses a system comprising a processor (information handling system 40, at least para. 0046) and a non-transitory machine-readable medium having program code executable by the processor to cause the system to perform the operations of claim 1 (the present invention may be implemented at least in part with non-transitory computer readable media, at least para. 0045).  Yu further discloses a transmitter to emit a first induced magnetic field (at least transmitter coil 34) and wherein the second receiver coil is to measure the first induced magnetic field after traversing the multiple concentric pipes, wherein measurement of the first 
Regarding claims 2 and 10, modified Yu discloses 20wherein the following operations are performed while the tool is moving longitudinally in the wellbore: the emitting of the first induced magnetic field (transmitter coil 34, at least para. 0040), the measuring of the first induced magnetic field after traversing the multiple concentric pipes (Donderici at least at para. 0029 and 0032) using the at least one first receiver coil (transmitter coil may be switched off which allows receiving coil array to record voltage within tubing, at least para. 0040), and 25the measuring the first induced magnetic field after traversing the multiple concentric pipes using the at least one first receiver coil and the second receiver coil (measurement in second tube using sensor array implies using first and second receiver coils, at least para. 0041).  In addition, with respect to claim 10, Yu suggests performing the first selection (making measurements, inspections, and detections as inspection device 4 moves through tube 12).
Regarding claims 3 and 11, Yu discloses wherein the at least one first receiver coil comprises a first portion of the at last one first receiver coil having a distinct number of turns per longitudinal 30length different from a second portion of the at least one first receiver coil (the receiver coils may be disposed and wound on a sensor and/or multi-sensors, in which the number of turns may be varied on any portion on the sensor, at para. 0029) and the first portion having a cross sectional winding area which is distinct from that of the second portion (if the number of turns vary on any portion on the sensor, one portion of the sensor will have a cross section winding different than that of another portion of the sensor). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu so that the second receiver coil is wrapped around the first receiver coil.  This would have been done to image and inspect inner and outer tubing walls to determine any damage to the tubing walls, as taught by Yu at least at para. 0004.
Regarding claim 5 and 14, Yu fails to disclose wherein the program code executable by the processor to cause the system to select the first measurement or the second 5measurement comprises: determine whether the static magnetic field is greater than a magnetic field threshold; in response to determining that the static magnetic field is greater than the magnetic field threshold, select the first measurement; and in response to determining that the static magnetic field is less than the magnetic field 10threshold, select the second measurement.  
However, selecting measurements or performing operations based on threshold levels is well known in the art and obvious to one of ordinary skill.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu as recited in claim 5.  This would have been done to perform a specific measurement based on a determined threshold level. 
through modeling; and in response to determining that the magnetic anomaly is present, selecting the first measurement or the second measurement based on the magnetic anomaly (based on the received signal the state of the inner or outer tubing is determined).
Yu fails to disclose that this process is done through modeling.  However, modeling is well known in the art and commonly used.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu so that this process is done through modeling.  This would have been done in order to first model an exploration before digging for costs purposes.
Regarding claims 7 and 15 modified Yu discloses wherein emitting, by the transmitter, the first induced magnetic field comprises emitting, by the transmitter (transmitter coil 34), the first induced magnetic field in a shallow mode at a first frequency (at para. 0040), and 20wherein determining the at least one property of the multiple concentric pipes (Donderici at Fig. 2) using the first selected measurement comprises determining the at least one property of an inner portion of the multiple concentric pipes (inner tubing 12, at para. 0040).
Regarding claims 12 and 13, Yu discloses the second receiver coil is coaxial with the at least one first receiver coil (Fig. 2, coils 32 are coaxial) and wherein a hollowed, cylindrical shape is formed from coils that comprise the first receiver coil and the second receiver coil (Fig. 2).

However, Yu discloses that the transmitter coil 34 may be wound around the receiving coil array 32 (at para. 0038 and 0040).  Therefore, Yu suggests that any of the coils can be wrapped around each other.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu so that the second receiver coil is wrapped around the first receiver coil.  This would have been done to image and inspect inner and outer tubing walls to determine any damage to the tubing walls, as taught by Yu at least at para. 0004. 
Regarding claim 21, modified Yu fails to disclose wherein the at least one of a uniform winding of the second receiver coil includes a constant number of turns per longitudinal length and a constant cross-sectional winding area.  
However, Yu discloses that the receiving coil arrays may be any suitable shape. A suitable shape may be, but is not limited to, round, oval, square, triangular, polyhedral, and/or any combination thereof (at para. 038). Yu further discloses that the transmitter coils and/or receiver coils may be disposed and wound on a sensor and/or multi-sensors, in which the number of turns may be varied on any portion on the sensor (at para. 0029).  Therefore, Yu suggests that the at least one of a uniform winding of the second receiver coil includes a constant number of turns per longitudinal length (coil has a round shape) and a constant cross-sectional winding area (if the number of windings is uniform, the cross-sectional winding area is constant).  
.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding dependent claims 8 and 16, the prior art of record fails to teach or suggest that 25while the tool is moving longitudinally in the wellbore, emitting, by the transmitter, a second induced magnetic field that traverses the pipe in a deep mode at a second frequency that is lower than the first frequency; measuring the second induced magnetic field after traversing the pipe using the first receiver coil to create a third measurement; and 30measuring the second induced magnetic field after traversing the pipe using the first receiver coil and the second receiver coil to create a fourth measurement; performing a second selection of the third measurement or the fourth measurement based on the magnitude of the static magnetic field to determine a second selected measurement; and determining at least one property of an outer portion of the pipe based on the second 5selected measurement and based on the at least one property of the inner portion of the pipe.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858